

 
 
 
Exhibit 10.1



November 20, 2009
 
Arrow Energy International Pte Ltd
 
International Operations HQ
 
152 Beach Road, #19-05 The Gateway East
 
Singapore (189721)
 
Fax: +65-6294-6904
 
Attention:  Nick Davies, Chief Executive Officer
 
 
Arrow Energy International Pte Ltd
 
Suite 15D
 
Sunbetter Golden Diamond
 
Jia 52 South Road of East 3rd
 
Chaoyang District, Beijing, 100022
 
People's Republic of China
 
Attention: Dave Mathew, Executive Director
 
Re:
Second Extension of Farm-In Deadline under the Farmout Agreement dated March 13,
2009 between Arrow Energy International Pte Ltd and Far East Energy (Bermuda),
Ltd., as Amended

 
Gentlemen:
 
As previously discussed, it is apparent to both parties that there is a need to
extend the Farm-In Deadline again in the subject agreement.  To document this
agreed extension, in accordance with Sections 1.23, 13.3 and 13.6 of the Farmout
Agreement, the reference to "November 20, 2009" in Section 1.23 is hereby
changed with "December 18, 2009".  Except as specifically stated herein, the
Farmout Agreement will continue to be in full force and effect, and all other
terms and conditions of the Farmout Agreement will continue to apply.
 
By signing below, the undersigned acknowledge and agree that this amendment will
be effective as of November 20, 2009.
 

  Yours truly,           FAR EAST ENERGY (BERMUDA), LTD.           /s/ Michael
R. McElwrath     Name:    Michael R. McElwrath      Title:      Chairman       
 



                           
 
 
ACKNOWLEDGED AND AGREED:
 
ARROW ENERGY INTERNATIONAL PTE LTD
 

/s/ Nick Davies   Name:     Nick Davies    Title:      Chief Executive Officer 
     

 
 
 

--------------------------------------------------------------------------------

 
